Name: Council Regulation (EC) No 602/98 of 9 March 1998 extending the coverage of Regulations (EC) No 3281/94 and No 1256/96 concerning Community schemes of generalised tariff preferences for the benefit of the least-developed countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic conditions;  trade policy;  EU finance
 Date Published: nan

 18.3.1998 EN Official Journal of the European Communities L 80/1 COUNCIL REGULATION (EC) No 602/98 of 9 March 1998 extending the coverage of Regulations (EC) No 3281/94 and No 1256/96 concerning Community schemes of generalised tariff preferences for the benefit of the least-developed countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 3 of Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalised tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries (1) provides for more favourable tariff treatment for the least-developed countries; Whereas Article 3 of Council Regulation (EC) No 1256/96 of 20 June 1996 applying multiannual schemes of generalised tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries (2) likewise provides for more favourable tariff treatment for the least-developed countries; Whereas at the Singapore ministerial conference in December 1996 the World Trade Organisation (WTO) member countries pledged to carry out an action plan to improve access to their markets for products originating in the least-developed countries; Whereas on 2 June 1997 the Council, on the basis of a Commission communication of 16 April 1997, adopted conclusions calling for the implementation of the Singapore conclusions in particular by granting least-developed countries not party to the Fourth ACP-EC Convention preferences equivalent to those enjoyed by signatories to that Convention; Whereas equivalent treatment for industrial products means including the Generalised System of Preferences (GSP) scheme all products currently excluded from it but exempt from customs duties under the Fourth ACP-EC Convention; Whereas agricultural products subject under the Fourth ACP-EC Convention to a tariff reduction but not to a tariff quota should be included in the scheme for the benefit of least-developed countries by applying one of the preferential rates of duty provided for in Article 2 of Regulation (EC) No 1256/96, in line with the reduction accorded by the Fourth ACP-EC Convention, HAS ADOPTED THIS REGULATION: Article 1 Access to the arrangements provided for in Article 3(1) of Regulation (EC) No 3281/94 is hereby extended to the products listed in Annex I to this Regulation. Article 2 The arrangements laid down in Article 3(1) of Regulation (EC) No 1256/96 shall be supplemented by applying to the products listed in Annex II to this Regulation one of the preferential rates of duty specified in Article 2 of Regulation (EC) No 1256/96, according to product sensitivity. Article 3 The list of least-developed countries in Annex IV to Regulations (EC) Nos 3281/94 and 1256/96 is hereby amended as follows:  in Annex IV to Regulation (EC) No 3281/94, 330 Angola shall be inserted after 328 Burundi and 391 Botswana and 817 Tonga shall be deleted,  in Annex IV to Regulation (EC) No 1256/96, 391 Botswana and 817 Tonga shall be deleted. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1998. For the Council The President G. BROWN (1) OJ L 348, 31. 12. 1994, p. 1, Regulation as last amended by Regulation (EC) No 998/97 (OJ L 144, 4. 6. 1997, p. 13). (2) OJ L 160, 29. 6. 1996, p. 1, Regulation as last amended by Regulation (EC) No 2448/96 (OJ L 333, 21. 12. 1996, p. 12). ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 (1) CN code Description (1) (2) Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water: 2501 00 31  for chemical transformation (separation of Na from Cl) for the manufacture of other products (2), 2501 00 51  denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption (2), 2501 00 91  salt suitable for human consumption, 2501 00 99  other 2503 00 90 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur, except crude or unrefined sulphur 2516 12 10 Granite merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm 2516 22 10 Sandstone merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (incuding square) shape, of a thickness not exceeding 25 cm 2516 90 10 Porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm 2518 20 00 Calcined dolomite 2518 30 00 Agglomerated dolomite, including tarred dolomite 2530 40 00 Natural micaceous iron oxides 2804 61 00 2804 69 00 Silicon 2805 11 00 2805 19 00 Alkali metals 2805 21 00 2805 22 00 Alkaline-earth metals 2805 30 Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed 2805 40 10 Mercury in flasks of a net content of 34,5 kg (standard weight), of a fob value per flask not exceeding ECU 224 2818 20 00 Aluminium oxide other than artificial corundum 2818 30 00 Aluminium hydroxide ex 2844 30 11 Crude cermets, waste and scrap of uranium depleted in U 235 2844 30 19 Uranium depleted in U 235; alloys, dispersions, ceramic products and mixtures, containing uranium depleted in U 235 or compounds of this product (excluding cermets) ex 2844 30 51 Crude cermets, waste and scrap of thorium 2845 10 00 Heavy water (deuterium oxide) 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products 2905 43 00 Mannitol 2905 44 D-glucitol (sorbitol) 3201 20 00 Wattle extract 3201 90 20 Sumach, valonea, oak or chestnut extract ex 3201 90 90 Tanning extracts of eucalyptus ex 3201 90 90 Tanning extracts derived from gambier and myrobalan fruits ex 3201 90 90 Other tanning extracts of vegetable origin 3502 11 90 Egg albumin, dried (e.g. in sheets, scales, flakes, powder) 3502 19 90 Other (egg albumin) 3502 20 91 Milk albumin (lactalbumin), dried (e.g. in sheets, scales, flakes, powder) 3502 20 99 Other (milk albumin) 3502 90 70 Other albumins 3505 10 10 Dextrins 3505 10 90 Other modified starches, other than esterified or etherified 3505 20 Glues 3809 10 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations, of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included; with a basis of amylaceous substances 3824 60 Sorbitol other than that of subheading 2905 44 4104 10 91 Other skin leather, not further prepared than tanned 4105 11 91 Other skin leather, not split 4105 11 99 Other skin leather, split 4105 12 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109, tanned or retanned but not further prepared, whether or not split, otherwise pre-tanned 4105 19 Other sheep or lamb skin leather, without wool on 4106 11 90 Other goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109, tanned or retanned but not further prepared, whether or not split, vegetable pre-tanned, other than of Indian goat or kid 4106 12 00 Other goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109, tanned or retanned but not further prepared, whether or not split, otherwise pre-tanned 4106 19 00 Other goat or kid skin leather, without hair on 4107 10 10 Leather of swine, without hair on, other than leather of heading No 4108 or 4109, not further prepared than tanned 4107 29 10 Reptile skin leather, other than vegetable pre-tanned, not further prepared than tanned 4107 90 10 Leather of other animals, without hair on, not further than tanned 4403 10 10 Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m or more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 4501 Natural cork, raw or simply prepared; waste cork; crushed, granulated or ground cork 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown) 5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) 5203 00 00 Cotton, carded or combed Non-alloy pig iron containing by weight 0,5 % or less of phosphorus 7201 10 11  containing by weight not less than 0,4 % of manganese and 1 % or less of silicon (ECSC) 7201 10 19  containing by weight not less than 0,4 % of manganese and more than 1 % of silicon (ECSC) 7201 10 30  containing by weight not less than 0,1 % but less than 0,4 % of manganese 7201 20 00 Non-alloy pig iron containing by weight more than 0,5 % of phosphorus 7201 50 90 Alloy pig iron; spiegeleisen: other than containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 50 90 Remelting scrap ingots, other than of alloy steel 7206 Iron and non-alloy steel in ingots or other primary forms, excluding iron of heading No 7203 7218 10 00 Stainless steel in ingots or other primary forms (ECSC) 7224 10 00 Other alloy steel in ingots or other primary forms (ECSC) 7601 Unwrought aluminium: not alloyed 7602 00 19 Other aluminium waste and scrap (including factory rejects) Unwrought lead: 7801 10 00 Refined lead 7801 91 00 Lead, other than refined, containing by weight antimony as the principal other element 7801 99 91 Lead alloys 7801 99 99 Other 7901 Unwrought zinc 7903 Zinc dust, powders and flakes 8101 10 00 Tungsten powders 8101 91 Unwrought tungsten, including bars and rods obtained simply by sintering, wate and seval 8102 10 00 Molybdenum powders 8102 91 Unwrought molybdenum, including bars and rods obtained simply by sintering; waste and scrap 8103 10 Unwrought tantalum including bars and rods obtained simply by sintering; waste and scrap, powders 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 8104 19 00 Other 8107 10 Unwrought cadmium; waste and scrap; powders 8108 10 Unwrought titanium; waste and scrap; powders 8109 10 Unwrought zirconium; waste and scrap; powders 8110 00 11 Unwrought antimony; powders 8110 00 19 Waste and scrap 8111 00 11 Unwrought manganese; powders 8111 00 19 Waste and scrap 8112 20 31 Unwrought chromium; powders other than chromium alloys containing more than 10% by weight of nickel 8112 20 39 Waste and scrap 8112 30 20 Unwrought germanium; powders 8112 30 40 Waste and scrap 8112 40 11 Unwrought vanadium; powders 8112 40 19 Waste and scrap 8112 91 10 Hafnium (celtium) 8112 91 31 Unwrought niobium (columbium), unwrought rhenium; powders 8112 91 39 Waste and scrap 8112 91 50 Waste and scrap 8112 91 81 Indium 8112 91 89 Gallium, thallium Cermets: 8113 00 20  unwrought cermets 8113 00 40  waste and scrap (1) Notwithstanding the rules for the interpreation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) The entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX II LIST OF PRODUCTS REFERRED TO IN ARTICLE 2 (1) PART 1 Very sensitive products CN code Decription Live swine:  Other:   Weighing less than 50 kg: 0103 91 10 (2)    Domestic species   Weighing 50 kg or more:    Domestic species: 0103 92 11 (2)     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19 (2)     Other 0105 (2) Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked: 0209 00 90 (2)  Poultry fat Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Other, including edible flours and meals of meat or meat offal:   Offal:    Other:     Poultry liver: 0210 90 71 (3)      Fatty livers of geese or ducks, salted or in brine 0210 90 79 (3)      Other Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10 (2)  Of a fat content, by weight, not exceeding 1 % 0401 20 (2)  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % 0401 30 (2)  Of a fat content, by weight, exceeding 6 % Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa:  Yoghurt: 0403 10 11 (2) 0403 10 13 (2) 0403 10 19 (2) 0403 10 31 (2) 0403 10 33 (2) 0403 10 39 (2)   Not flavoured nor containing added fruit, nuts or cocoa  Other:   Not flavoured nor containing added fruit, nuts or cocoa: 0403 90 11 (2) 0403 90 13 (2) 0403 90 19 (2) 0403 90 31 (2) 0403 90 33 (2) 0403 90 39 (2)    In powder, granules or other solid forms 0403 90 51 (2) 0403 90 53 (2) 0403 90 59 (2) 0403 90 61 (2) 0403 90 63 (2) 0403 90 69 (2)    Other 0404 (2) Whey, whether or not concentrated or containing added sugar or other sweetening matter, products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included Butter and other fats and oils derived from milk; dairy spreads: 0405 10 (2)  Butter  Dairy spreads: 0405 20 90 (2)   Of a fat content, by weight, of more than 75 % but less than 80 % 0405 90 (2)  Other Birds' eggs, in shell, fresh, preserved or cooked:  Of poultry: 0407 00 11 (2) 0407 00 19 (2)   For hatching (5) 0407 00 30 (2)   Other Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other  Egg yolks:   Dried: 0408 11 80 (2)    Other   Other:    Other: 0408 19 81 (2)     Liquid 0408 19 89 (2)     Other, including frozen  Other:   Dried: 0408 91 80 (2)    Other   Other: 0408 99 80 (2)    Other Onions, shallots, garlic, leeks and other vegetables, fresh or chilled: ex 0703 20 00 (3)  Garlic The reduction is applicable from 1 June to 31 January Cucumbers and gherkins, fresh or chilled: ex 0707 00 05 (3)  Cucumbers with a length of more than 15 cm The reduction is applicable from 1 November to 15 May 0707 00 90 (3)  Gherkins Other vegetables, fresh or chilled: ex 0709 10 00 (4)  Globe artichokes The reduction is applicable from 1 January to 30 June  Mushrooms and truffles: 0709 52 00 (3)   Truffles Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: ex 0809 10 00 (3)  Apricots The reduction is applicable from 1 June to 31 July ex 0809 30 (3)  Peaches, including nectarines: The reduction is applicable from 11 June to 30 September  Plums and sloes: ex 0809 40 05 (3)   Plums The reduction is applicable from 11 June to 30 September Wheat or meslin flour:  Wheat flour: 1101 00 11 (2)   Of durum wheat 1101 00 15 (2)   Of common wheat and spelt 1101 00 90 (2)  Meslin flour Cereal groats, meal and pellets: 1102 10 00 (2)  Rye flour Cereal groats, meal and pellets:  Groats and meal: 1103 11 (2)   Of wheat  Pellets: 1103 21 00 (2)   Of wheat Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included:  Other: 1212 91 (2)   Sugar beet 1212 92 00 (2)   Sugar cane Pig fat (including lard) and poultry fat, other than that of heading No 0209 or 1503:  Pig fat (including lard): 1501 00 19 (2)   Other Other prepared or preserved meat, meat offal or blood:  Homogenized preparations: ex 1602 10 00 (3)   Of swine, of bovine animals, of sheep and goats  Of liver of any animal:   Other ex 1602 20 90 (3)    Of swine, of bovine animals, of sheep and goats  Of swine:   Ham and cuts thereof: 1602 41 10 (2)    Of domestic swine   Shoulders and cuts thereof: 1602 42 10 (2)    Of domestic swine   Other including mixtures: 1602 49 11 (2) 1602 49 13 (2) 1602 49 15 (2) 1602 49 19 (2) 1602 49 30 (2) 1602 49 50 (2)    Of domestic swine  Other, including preparations of blood of any animal:   Preparations of blood of any animal: ex 1602 90 10 (3)    Preparations of blood of bovine animals and of swine   Other:    Other: 1602 90 51 (2)     Containing meat or meat offal of domestic swine Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter, artificial honey, whether or not mixed with natural honey; caramel: 1702 11 00 (2) 1702 19 00 (2)  Lactose and lactose syrup  Maple sugar and maple syrup: 1702 20 10 (2)   Maple sugar in solid form, containing added flavouring or colouring matter 1702 20 90 (3)   Other  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose: 1702 30 10 (2)   Isoglucose  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose: 1702 40 10 (2)   Isoglucose 1702 60 (2)  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose:  Other, including invert sugar: 1702 90 30 (2)   Isoglucose 1702 90 60 (2)   Artificial honey, whether or not mixed with natural honey   Caramel: 1702 90 71 (2)    Containing 50 % or more by weight of sucrose in the dry matter    Other: 1702 90 75 (2)     In the form of powder, whether or not agglomerated 1702 90 80 (2)   Inulin syrup 1702 90 99 (2)   Other Food preparations not elsewhere specified or included:  Other:   Flavoured or coloured sugar syrups: 2106 90 30 (2)    Isoglucose syrups    Other: 2106 90 51 (2)     Lactose syrup 2106 90 59 (2)     Other: Preparations of a kind used in animal feeding:  Dog or cat food, put up for retail sale:   Containing starch, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10 % or less by weight of starch: 2309 10 15 (2)      Containing not less than 50 % but less than 75 % by weight of milk products 2309 10 19 (2)      Containing not less than 75 % by weight of milk products     Containing more than 10 % but not more than 30 % by weight of starch: 2309 10 39 (2)      Containing not less than 50 % by weight of milk products     Containing more than 30 % by weight of starch: 2309 10 59 (2)      Containing not less than 50 % by weight of milk products 2309 10 70 (2)    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products:  Other:   Other:    Containing starch, glucose glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55, or milk products:      Containing starch, glucose, glucose syrup, maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch: 2309 90 35 (2)       Containing not less than 50 % but less than 75 % by weight of milk products 2309 90 39 (2)       Containing not less than 75 % by weight of milk products      Containing more than 10 % but not more than 30 % by weight of starch: 2309 90 49 (2)       Containing not less than 50 % by weight of milk products      Containing more than 30 % by weight of starch: 2309 90 59 (2)       Containing not less than 50 % by weight of milk products 2309 90 70 (2)     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containin milk products PART 2 Sensitive products CN code Description Live bovine animals: 0102 90 (3)  Other 0201 (3) (6) Meat of bovine animals, fresh or chilled: 0202 (3) (6) Meat of bovine animals, frozen Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 20 (3)  Meat of bovine animals: Starches; inulin: 1108 14 00 (2)   Manioc (cassava) starch   Other starches:    Other: ex 1108 19 90 (2)     Other than starches of arrowroot 1109 00 00 (2) Wheat gluten, whether or not dried Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter, artificial honey, whether or not mixed with natural honey; caramel:  Other, including invert sugar:   Caramel:    Other: 1702 90 79 (2)     Other Food preparations not elsewhere specified or included:  Other:   Flavoured or coloured sugar syrups:    Other: 2106 90 55 (2)     Glucose syrup and maltodextrine syrup Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets:  Residues of starch manufacture and similar residues:   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 2303 10 11 (2)    Exceeding 40 % by weight Preparations of a kind used in animal feeding:  Other:   Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch: 2309 90 31 (2)       Containing no milk products or containing less than 10 % by weight of such products PART 3 Semi-sensitive products CN code Description Citrus fruit, fresh or dried: 0805 10 (3)  Oranges ex 0805 20 (3)  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids The reduction is applicable from 1 November to the end of February PART 4 Non-sensitive products CN code Description Meat of sheep or goats, fresh, chilled or frozen: 0204 10 00 (3)  Carcases and half-carcases of lamb, fresh or chilled 0204 21 00 (3) 0204 22 (3) 0204 23 00 (3)  Other meat of sheep, fresh or chilled 0204 30 00 (3)  Carcases and half-carcases of lamb, frozen 0204 41 00 (3) 0204 42 (3) 0204 43 (3)  Other meat of sheep, frozen 0204 50 (3)  Meat of goats Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen:  Of bovine animals, fresh or chilled:   Other: 0206 10 95 (3)    Thick skirt and thin skirt  Of bovine animals, frozen:   Other:    Other: 0206 29 91 (3)     Thick skirt and thin skirt Other meat and edible meat offal, fresh, chilled or frozen:  Other: 0208 90 50 (3)   Whale and seal meat Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Meat of swine:   Bellies (streaky) and cuts thereof: 0210 12 90 (3)    Other  Other including edible flours and meals of meat or meat offal:   Offal:    Of bovine animals: 0210 90 41 (3)     Thick skirt and thin skirt 0210 90 90 (3)   Edible flours and meals of meat or meat offal Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled: ex 0703 20 00 (3)  Garlic The reduction is applicable from 1 February to 31 May Cucumbers and gherkins, fresh or chilled: ex 0707 00 05 (3)  Cucumbers with a length not exceeding 15 cm The reduction is applicable from 1 November to 15 May Other vegetables, fresh or chilled: ex 0709 10 00 (3)  Globe artichokes The reduction is applicable from 1 November to 31 December Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith:  Manioc (cassava):   Other: 0714 10 91 (2)    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced  Other:   Arrowroot, salep and similar roots and tubers with high starch content:    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced: ex 0714 90 11 (2)     Arrowroot    Other: ex 0714 90 19 (2)     Arrowroot Grapes, fresh or dried:  Dried:   Other: 0806 20 92 (3)    Sultanas Wheat and meslin:  Other: 1001 90 10 (3)   Spelt for sowing (7) Flour, meal and powder of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 or of the products of Chapter 8:  Of sago or of roots or tubers of heading No 0714:   Denatured (7): ex 1106 20 10 (2)    Of flour and meal of arrowroot   Other: ex 1106 20 90 (2)    Of flour and meal of arrowroot Starches; inulin:  Starches:   Other starches:    Other: ex 1108 19 90 (2)     Starches of arrowroot Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified:  Fats and oils and their fractions, of marine mammals:   Solid fractions: 1504 30 11 (3)    Whale oil and sperm oil Other prepared or preserved meat, meat offal or blood:  Other, including preparations of blood of any animal:   Other.    Other:     Other      Other:       Of sheep or goats:        Uncooked; mixtures of cooked meat or offal and uncooked meat or offal: 1602 90 72 (3)         Of sheep (1) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description together. (2) The reduction is applicable on the specific duties. (3) The reduction is applicable on the ad valorem duties. (4) The reduction is applicable on the specific duties and on the ad valorem duties. (5) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (6) Where, in the course of a year, imports of beef and veal falling within CN codes 0201 and 0202, originating in one of the countries mentioned in Annex IV of Regulation (EC) No 1256/96, exceed the greatest quantity of Community imports recorded for one year between 1969 and 1974 inclusive for the origin in question, plus an annual growth rate of 7 %, exemption from customs duties on the products of that origin shall be partially or totally suspended. (7) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.